USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-1954                          UNITED STATES,                            Appellee,                                v.                          MICHAEL KOHN,                   a/k/a Carlos Santiago Reyes,                      Defendant, Appellant.           APPEAL FROM THE UNITED STATES DISTRICT COURT                 FOR THE DISTRICT OF PUERTO RICO          [Hon. Jose Antonio Fuste, U.S. District Judge]                              Before                      Lynch, Circuit Judge,                 Bownes, Senior Circuit Judge,                   and Lipez, Circuit Judge.                                                                                                                                     Michael Kohn on brief pro se.     Guillermo Gil, United States Attorney, Jorge E. Vega-Pacheco,Assistant United States Attorney, and Edna C. Rosario-Munoz,Assistant United States Attorney, on brief for appellee.MAY 26, 1999                                                                            Per Curiam.  After carefully considering the briefs  and record on appeal, we affirm the order below.  Subpoenas may  not be used as vehicles for discovery.  United States v. Nixon,  418 U.S. 683, 698 (1974); Bowman Dairy Company v. United  States, 341 U.S. 214, 218 (1951).  Like other orders, they may  not be issued except in the context of some proceeding or  investigation which brings the matter legitimately before the  court.  In the Matter of Providence Journal Company, 820 F.2d  1342, 1347 (1st Cir. 1986).            Affirmed.  Loc. R. 27.1.